DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 22, 2021 has been entered.
 
Response to Amendment
The amendments filed on December 22, 2021 have been entered. Applicant amended claims 21, 26, 30, 31, 36, 40 and cancelled claims 1-20, 29, and 39. Claims 21-28, 30-38, and 40 remain pending in the application.
Response to Arguments
Applicant’s arguments filed on December 22, 2021 with respect to the Final Office Action dated September 22, 2021 have been fully considered and they are persuasive with respect to 35 U.S.C. 112(b) rejections to claims 26 and 36 but they are they are not persuasive with respect to 35 U.S.C. 103 rejections. Therefore, Previous 35 U.S.C. 112(b) rejections are withdrawn.
Applicant argued, in first and second paragraphs at page 10, “That is, Palanisamy merely discloses that the SCS may want to update the low access priority (LAP) information of the device as per 
In response, paragraph 0122, lines 7-11 of Palanisamy states “when an application on a M2M device is upgraded or a new application is installed on an M2M device, the SCS may want to update the LAP information of the device as per the communication requirement of the updated/new application,”. LAP information is specific to communication requirement of an application. Hence updating LAP information equates to the updating communication requirement information of the updated application.  
Applicant argued, in second last paragraph at page 12, “However, Salkintzis does not suggest the priority, and selecting a network slice instance according to the priority of the parameters indicating a network service type, a traffic type, or information about a location at which data transmission associated with the application is possible.”. 
In response, Paragraph 0091, lines 15-25 of Salkintzis discusses network slices are chosen based on various parameters like high data rate, medium latency, low latency, low mobility as required by the application category and discusses the priority of parameters, for example application belongs to broadband service category have priority on throughput compared to on latency as stated “Each network slice 112 may be optimized for a particular application category. For example, a first network slice 112 may be optimized for mobile broadband services (high data rate, medium latency), a second network slice 112 may be optimized for autonomous driving (low latency, high reliability), and a third network slice 112 may be optimized for massive IoT/MTC (low mobility, low data rate). Each optimized service provided by a network slice 112 may correspond to an application category”. 

In response, cited by the applicant as well, paragraph 0114, lines 1-3, of Salkintzis states “The application category parameter 421 helps the OS 406 and/or the eNB 416 select an appropriate network slice for supporting the requested connection”. The cited portion of paragraph 114 clearly indicates appropriate slice can be selected by the “OS 406” or “eNB 416”. Fig. 4 shows Operating System 406 i.e. “OS 406” belongs to the UE. As shown in above, Salkintzis teaches selecting network slice based on priority of parameters. Hence Salkintzis discloses UE selects the appropriate network slice based on the of the priority of the parameters.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 21-27, 30, 31-37, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Kedalagudde et al. (US PGPUB No. 20190150082), hereinafter, Kedalagudde, in view of Salkintzis (US PGPUB No.20170245316), hereinafter, Salkintzis, and further in view of Palanisamy et al. (US PGPUB No. 20170019750), hereinafter, Palanisamy.
Reagading claim 21:
Kedalagudde teaches:
An electronic device comprising: a communication circuit capable of establishing a wireless connection based on at least one radio access technology (RAT); a processor; and a memory operatively connected to the communication circuit and the processor, and storing instructions, wherein, the instructions, when executed by the processor, cause the electronic device to (Fig. 1A shows UE 102 (electronic device) with available connections through plurality of radio access technologies (RAT). See at least paragraphs 0019, 0032 discussing the same. See Fig. 3 and paragraph 0054 for hardware detail of the UE 102): 
while the communication circuit is connected with a data network based on a first RAT, receive an input for executing an application stored in the memory (Fig. 11 shows the UE is camped on 5G (first RAT) and paragraph 0094, lines 1-3, states “The V2X UE 1102 may then establish a data link for App03 with the 5G RSU 1104 using a first set of 5G subcarriers”. Paragraph 0096, lines 1-2, teaches UE initiates another application App01 as stated “The V2X UE 1102 may subsequently initiate use of a third application (App01).”), 
in response to the input: execute the application, identify a second RAT indicated by RAT type included in requirement information of the application (Fig. 11 shows App01 prefers LTE (second RAT) over 5G. Paragraph 0096, lines 2-5, teaches application category (requirement information) of App01 prefers LTE over 5G as stated “The V2X UE 1102 may determine at operation 1326 from the V2X category ID.fwdarw.RAT ID mapping table 1120 that App01 belongs to application category 1, for which use of the LTE RAT is preferred.” . Paragraph 0068, lines 12-15, states “Each category (category ID1 . . . category IDn) may be associated with a particular RAT that can fulfill the requirements for the given category.”), and 
in response to identifying that the second RAT is different from the first RAT: [[…]]  connect with the data network based on the [[first network slice instance of]] the core node based on the second RAT, and perform, based on the second RAT, data transmission associated with the application (As mentioned in paragraph 0094, the UE is first camped on 5G, and then initiate use of application App01 as stated in Paragraph 0096, lines 1-2. Paragraph 0096, lines 2-5 App01 prefers LTE. Paragraph 0096, lines 5-8, teaches establishing a data link using LTE as stated “The V2X UE 1102 may discover and establish connection with the LTE RSU 1106 and establish a data link for App01 with the LTE RSU 1106 using a first set of LTE subcarriers.”. UE establishes connection using LTE for App01 because UE identifies the required RAT i.e. LTE is different from already camped 5G. If UE is unable to identify the required LTE is different from 5G, the UE would have used the same 5G).
Kedalagudde does not teach identify a plurality of network slice instances of a core node based on the second RAT, identify a first parameter among parameters included in the requirement information based on a priority of the parameters included in the requirement information, wherein the parameters indicate a network service type, a traffic type, or information about a location at which data transmission associated with the application is possible; identify a first network slice instance associated with the first parameter among the plurality of the network slice instances.
Salkintzis teaches: 
identify a plurality of network slice instances of a core node based on the second RAT, identify a first parameter among parameters included in the requirement information based on a priority of the parameters included in the requirement information, wherein the parameters indicate a network service type, a traffic type, or information about a location at which data transmission associated with  (Fig. 1 shows plurality of network slices 112. Paragraph 0091, lines 15-25 discusses network slices are chosen based on various parameters like high data rate, medium latency, low latency, low mobility as required by the application category and discusses the priority of parameters, for example application belongs to broadband service category have priority on throughput compared to on latency as stated “Each network slice 112 may be optimized for a particular application category. For example, a first network slice 112 may be optimized for mobile broadband services (high data rate, medium latency), a second network slice 112 may be optimized for autonomous driving (low latency, high reliability), and a third network slice 112 may be optimized for massive IoT/MTC (low mobility, low data rate). Each optimized service provided by a network slice 112 may correspond to an application category”); 
identify a first network slice instance associated with the first parameter among the plurality of the network slice instances (paragraph 0114, lines 1-3, discusses selecting appropriate network slice based on the application requirement states “The application category parameter 421 helps the OS 406 and/or the eNB 416 select an appropriate network slice for supporting the requested connection”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kedalagudde to incorporate the teaching of Salkintzis for selecting appropriate network slice based on the application requirement and based on the priority parameters. One would be motivated to do so to accommodate applications with varying requirements (see paragraph 0113 of Salkintzis).
 Kedalagudde and Salkintzis yet fail to teach wherein when an update associated with the application is performed, update the requirement information in the memory.
Palanisamy teaches wherein when an update associated with the application is performed, update the requirement information in the memory (paragraph 0122, lines 7-11, taches updating communication requirement information an application during updating the application as stated “when an application on a M2M device is upgraded or a new application is installed on an M2M device, the SCS may want to update the LAP information of the device as per the communication requirement of the updated/new application,”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Palanisamy about updating communication requirement information of an application during updating the application to modify Kedalagudde to update the application category when the application is updated. One would be motivated to do so that since such information is helpful for access and congestion control (see at least paragraph 0060 of Palanisamy).
As to claim 22, the rejection of claim 21 is incorporate. Kedalagudde, in view of Salkintzis and Palanisamy, teaches all the limitations of claim 21 as shown above.
Kedalagudde further teaches wherein the first RAT is a legacy RAT of the second RAT (Fig. 11 shows 5G and LTE).
As to claim 23, the rejection of claims 21 and 22 are incorporate. Kedalagudde, in view of Salkintzis and Palanisamy, teaches all the limitations of claims 21 and 22 as shown above.
Kedalagudde further teaches wherein the second RAT is 5th generation network protocol, and the first RAT is 3rd generation network protocol or 4, generation network protocol (Fig. 11 shows 5G and LTE).
As to claim 24, the rejection of claim 21 is incorporate. Kedalagudde, in view of Salkintzis and Palanisamy, teaches all the limitations of claim 21 as shown above.
Kedalagudde further teaches identify network capability information of a core node, in response to identifying that the core network is possible to support the second RAT, connect with the data network based on the second RAT (see at least paragraphs 0068 and 0069). 
As to claim 25, the rejection of claims 21 and 24 are incorporate. Kedalagudde, in view of Salkintzis and Palanisamy, teaches all the limitations of claims 21 and 24 as shown above.
Kedalagudde further teaches identify location information of the electronic device, in response to identifying that the application is possible to transmit data in a location identified the location information, connect with the data network based on a second network slice instance (see at least paragraphs 0103 and 0104).
As to claim 26, the rejection of claim 21 is incorporate. Kedalagudde, in view of Salkintzis and Palanisamy, teaches all the limitations of claim 21 as shown above.
Kedalagudde further teaches terminate a network connection based on the first RAT (see at least paragraph 0076).
As to claim 27, the rejection of claim 21 is incorporate. Kedalagudde, in view of Palanisamy, teaches all the limitations of claim 21 as shown above.
Kedalagudde, Salkintzis, and   does not teach when the application is installed in the electronic device, update the requirement information in the memory. 
Salkintzis teaches when the application is installed in the electronic device, update the requirement information in the memory (paragraph 0116, lines 6-12, “For example, the user may give permission for the application 404 to utilize one or more application categories during installation of the application 404. As another example, the user may dynamically indicate permission to utilize a particular application category, such as in response to a prompt from the OS 406”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kedalagudde to incorporate the teaching of Salkintzis to store the requirement information of an application during the installation of the application. One would be motivated to do so since such information helps selecting appropriate network (see lines 1-3, paragraph 0114 of Salkintzis stating “The application category parameter 421 helps the OS 406 and/or the eNB 416 select an appropriate network slice for supporting the requested connection”).
As to claim 30, the rejection of claim 21 are incorporate. Kedalagudde, in view of Palanisamy, teaches all the limitations of claim 21 as shown above.
Kedalagudde wherein the parameters include at least one of an ultra-reliable and low latency communication (URLLC), LADN, SSC mode, or latency.
Salkintzis teaches wherein the parameters include at least one of an ultra-reliable and low latency communication (URLLC), LADN, SSC mode, or latency (see at least paragraph 0113 mentioning low-latency).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kedalagudde to incorporate the teaching of Salkintzis for selecting appropriate network slice based on latency requirement. One would be motivated to do so to support mission critical application (see paragraph 0113 of Salkintzis).
Regarding claim 31:
Claim 31 is directed towards a method performed by the electronic device of claim 21. Accordingly, it is rejected under similar rationale.
Claim 32 is directed towards a method performed by the electronic device of claim 22. Accordingly, it is rejected under similar rationale.
Claim 33 is directed towards a method performed by the electronic device of claim 23. Accordingly, it is rejected under similar rationale.
Claim 34 is directed towards a method performed by the electronic device of claim 24. Accordingly, it is rejected under similar rationale.
Claim 35 is directed towards a method performed by the electronic device of claim 25. Accordingly, it is rejected under similar rationale.
Claim 36 is directed towards a method performed by the electronic device of claim 26. Accordingly, it is rejected under similar rationale.
Claim 37 is directed towards a method performed by the electronic device of claim 27. Accordingly, it is rejected under similar rationale.
Claim 40 is directed towards a method performed by the electronic device of claim 30. Accordingly, it is rejected under similar rationale.

Claims 28 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Kedalagudde in view of Salkintzis, further in view of Palanisamy, and further in view of Ashrafi (US PGPUB No. 20180376338), hereinafter, Ashrafi.
As to claim 28, the rejection of claim 21 is incorporate. Kedalagudde, in view of Salkintzis and Palanisamy, teaches all the limitations of claim 21 as shown above.
Kedalagudde, Salkintzis, and Palanisamy yet fail teach wherein a second network slice instance is possible to support at least one of at least one of a session and service continuity (SSC) mode, an edge computing technology, or local area data network (LADN).
Ashrafi teaches wherein a second network slice instance is possible to support at least one of at least one of a session and service continuity (SSC) mode, an edge computing technology, or local area data network (LADN) (see at least paragraph 0072).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kedalagudde to incorporate the teaching of Ashrafi about network slice supporting edge computing. One would be motivated to do use edge computing to minimize latency (see paragraph 0004 of Ashrafi)
Claim 38 is directed towards a method performed by the electronic device of claim 28. Accordingly, it is rejected under similar rationale.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMAL HOSSAIN whose telephone number is (571)270-3070. The examiner can normally be reached 8:30-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on (571)272-4001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



	February 18, 2022

/KAMAL HOSSAIN/Examiner, Art Unit 2457                                                                                                                                                                                                        
/UZMA ALAM/Primary Examiner, Art Unit 2457